DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 02/10/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jovcheva et al (USP 10,736,900 B2), in view of Reynolds et al (USP 9,434,697 B2)
Jovcheva taught pharmaceutical combinations of active agents [title and abstract] for the treatment of hepatocellular cancer [col 22, line 33], in subjects in need thereof [col 26, lines 37-46]. Taught actives were FGFR inhibitors, generally [abstract], inclusive of compounds having activity against FGFR4 [col 21, lines 60-63]. Taught actives further included lenvatinib [col 8, lines 45-50].
Although Jovcheva generally taught FGFR4 inhibitors, Jovcheva did not specifically teach N-(2-((6-(3-(2,6-dichloro-3,5-dimethoxyphenyl)-1-methylureido)pyrimidin-4-yl)amino)-5-(4-ethylpiperazin-1-yl)phenyl)acrylamide, as recited in claim 1.
Reynolds taught N-(2-(6-(3-(2,6-Dichloro-3,5-dimethoxyphenyl)- 1-methylureido)pyrimidin-4-ylamino)-5-(4-ethylpip erazin-1-yl)phenyl)acrylamide [col 69, #g, lines 19-21], for the treatment of hepatocellular carcinoma in a subject in need thereof [col 3, lines 17-37; col 12, lines 11-12].
Since Jovcheva generally taught FGFR4 inhibitors for the treatment of hepatocellular carcinoma, it would have been prima facie obvious to one of ordinary skill in the art to include N-(2-((6-(3-(2,6-dichloro-3,5-dimethoxyphenyl)-1-methylureido)pyrimidin-4-yl)amino)-5-(4-ethylpiperazin-1-yl)phenyl)acrylamide within the teachings of Jovcheva, as taught by Reynolds.
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. In the instant case, it is prima facie obvious to select N-(2-((6-(3-(2,6-dichloro-3,5-dimethoxyphenyl)-1-methylureido)pyrimidin-4-yl)amino)-5-(4-ethylpiperazin-1-yl)phenyl)acrylamide for incorporation into a composition, based on its recognized suitability for its intended use as an FGFR4 inhibitor in the treatment of hepatocellular carcinoma [Jovcheva; [col 3, lines 17-37; col 12, lines 11-12; col 69, #g, lines 19-21].
Furthermore, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06.  In the instant case, it is prima facie obvious to combine the active agents of Jovcheva and Reynolds to form a composition with active agents for the treatment of hepatocellular carcinoma, each as taught by Jovcheva [col 21, lines 60-63; col 22, line 33] and Reynolds [col 3, lines 17-37; col 12, lines 11-12; col 69, #g, lines 19-21].
The combined teachings of Jovcheva and Reynolds read on claim 1.
Claims 2-6 are rendered prima facie obvious because Jovcheva taught daily dosages of 0.5 to 500 mg [col 33, lines 27-38].
The instant claim 2 recites daily dosages between 50-600 mg.
The instant claim 3 recites daily dosages between 200-400 mg.
The instant claim 4 recites daily dosages of 300 mg.
The instant claim 5 recites daily dosages of 8 mg.
The instant claim 6 recites daily dosages of 12 mg.
Jovcheva taught daily dosages of 0.5 to 500 mg.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Claims 7-10 are rendered prima facie obvious because Jovcheva taught pharmaceutical products comprising a combination of active ingredients as a combined preparation for simultaneous, separate, unitary or sequential use [abstract; col 1, lines 20-25; col 12, lines 25-30; claim 6].
Claim 11 is rendered prima facie obvious because Jovcheva taught the free base form of the disclosed compounds [col 19, lines 10-11].
Claims 12-19 are rendered prima facie obvious because Reynolds taught hydrochloric acid salt forms of the disclosed compounds [col 8, line 6]. Jovcheva taught mesylate salt and free base forms of the disclosed compounds [col 19, line 47; col 20, lines 17-25]. Furthermore, Jovcheva taught pharmaceutical formulations comprising pharmaceutically acceptable carriers;  [col 1, lines 20-25; col 32, line 21].

Response to Arguments
Applicant's arguments filed 02/10/2022 have been fully considered but they are not persuasive.
Applicant argued that the Office action asserted that Jovcheva identifies lenvatinib as an FGFR inhibitor.
The Examiner disagrees. Lenvatinib was not identified as an FGFR inhibitor. Lenvatinib was identified as an active agent. Jovcheva taught combinations of active agents. Generally taught were FGFR inhibitors. Also taught was lenvatinib (as an active, not as an FGFR inhibitor). For clarity of the record, lenvatinib belongs to the drug class known as receptor tyrosine kinase inhibitors. In fact, Jovcheva identified lenvatinib as a tyrosine kinase receptor inhibitor (identified as PDGFR at the section title of col 5, line 51; lenvatinib, falling under the PDGFR heading, was taught at col 8, lines 45-60).

Applicant argued that the effect of any given FGFR targeting molecule can be very different from that of any other FGFR targeting molecule.
The Examiner responds that both Jovcheva and Reynolds taught FGFR inhibitors for the treatment of hepatocellular carcinoma (HCC). Jovcheva generally taught the genus of FGFR inhibitors (see the abstract), as well as species of FGFR4 (see col 21, lines 60-63). At col 23, lines 47-51 of Jovcheva, it was disclosed that pharmaceutical compositions comprising FGFR4 have activity against HCC. Reynolds taught (FGFR4 inhibitor) N-(2-(6-(3-(2,6-Dichloro-3,5-dimethoxyphenyl)- 1-methylureido)pyrimidin-4-ylamino)-5-(4-ethylpip erazin-1-yl)phenyl)acrylamide [col 69, #g, lines 19-21], for the treatment of HCC [col 3, lines 17-37; col 12, lines 11-12].

Applicant argued that the ordinarily skilled artisan would not have expected Reynold’s FGFR4 inhibitor (identified by the Applicant as 6527) to have the same function as Jovcheva’s lenvatinib. The Applicant cited (2/10/22 IDS) each of Yamamota, Raju, Ornitz, Xie, Epstein and Abou-Alfa, et al to support the allegation.
The Examiner responds that the rejection was based upon: Jovcheva’s teachings of a combination of active agents (FGFR (including FGFR4) inhibitors and lenvatinib) for the treatment of hepatocellular cancer; Reynold’s teachings of N-(2-(6-(3-(2,6-Dichloro-3,5-dimethoxyphenyl)- 1-methylureido)pyrimidin-4-ylamino)-5-(4-ethylpip erazin-1-yl)phenyl)acrylamide (an FGFR4 inhibitor). 
The rejection was not based on Reynold’s compound having the same function as Jovcheva’s lenvatinib; only of Jovcheva’s teachings of a combination of active agents, which included FGFR4 inhibitors and lenvatinib; and, Reynold’s teaching of an FGFR4 inhibitor (the instantly claimed compound). The rejection, then, was based upon the obviousness of selecting Reynold’s specific FGFR4 inhibitor for inclusion within Jovcheva’s general teachings of FGFR inhibitors; and, upon the obviousness of combining active agents (FGFR4 inhibitors) for the same purpose (treatment of HCC).
If the Applicant intends to rebut the operability of Jovcheva’s combination of active agents against hepatocellular carcinoma, then the burden is on the Applicant to provide facts against the presumption of operability. Otherwise, Jovcheva is presumed to be operable/enabling for its teachings. MPEP 2121.

Applicant argued an unexpected synergistic effect, of the combination of N-(2-(6-(3-(2,6-Dichloro-3,5-dimethoxyphenyl)- 1-methylureido)pyrimidin-4-ylamino)-5-(4-ethylpip erazin-1-yl)phenyl)acrylamide (Applicant’s Compound 1) with lenvatinib, on the inhibition of tumor growth.
The Examiner agrees that the Applicants have shown synergistic effects on the treatment of cancer cells, with the combination of Compound 1 and lenvatinib. These results appear unexpected.
However, once unexpectedness has been established, the probative value of the evidence as compared to the invention as claimed must be determined, i.e., claims must be “commensurate in scope” with the showing.  See MPEP 716.02(d).  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  And this is not considered to be the case with the instant claims. 
 For synergy to be exhibited by a combination of agents, these agents must be present in amounts which represent defined ratios. Indeed, the same combination of drugs may be antagonistic at some ratios, synergistic at others, and additive at still others. For example, the instant combination of drugs (presumably administered daily and simultaneously, see Example 1) were synergistic at certain amounts (300 mg/kg compound 1 plus 3 or 10 mg/kg lenvatinib; 500 mg/kg compound 1 plus 10 mg/kg lenvatinib) but not at other amounts (500 mg/kg compound 1 plus 3 mg/kg lenvatinib).
As such, the amounts of the drug combination, and the order in which the drugs are administered, are important in observing synergistic effects. As the claims are not further limited by amounts or administration, the claims are not commensurate in scope with the observed findings. 
The Examiner notes that, regarding the administration and the amount of compound 1, the instant claims 4, 8 and 10 appear commensurate in scope with the findings. Regarding the amount of lenvatinib, the claims do not further limit the drug in scope, as the data requires.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612